This is an appeal from the superior court of Okmulgee county in an action wherein the plaintiff in error was plaintiff and Martin Pigg was interpleader. The plaintiff in error in due time served and filed his brief in full compliance with the rules of this court, but the interpleader, defendant in error, has wholly failed to file any brief or to otherwise appear in this court in this cause on the merits of the case, nor has he offered any excuse for his failure to do so.
"Where plaintiff in error has served and filed its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed, appear reasonably to sustain the assignments of error, reverse the cause with directions, in accordance with the prayer of the petition in error." City Nat. Bank v. Coatney et al., 122 Okla. 233, 253 P. 481.
In this case the petition in error prays that the judgment rendered in said cause be reversed, set aside, and held for naught, and that judgment be rendered in favor of the plaintiff in error as against the defendant in error, and we find, upon examination of the authorities cited by plaintiff in error, they reasonably support the contention *Page 163 
of the plaintiff, and we therefore reverse the judgment of the lower court in favor of the defendant in error and direct it to vacate said judgment and enter judgment in favor of the plaintiff in error.